PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yang et al.
Application No. 16/332,102
Filed: 11 Mar 2019
For: WAVEGUIDE LIQUID CRYSTAL DISPLAY

:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been referred to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed December 17, 2021.

The Notice of Abandonment indicates that the application is abandoned for failure to timely submit a proper reply to the decision on petition issued February 16, 2021. The decision on petition did not set a time period for reply. Instead, the decision on petition determined that applicant did not receive the non-final Office action mailed January 6, 2020. Thus, the holding of abandonment was withdrawn pursuant to 37 CFR 1.181. See, also, MPEP 711.03(c). 

Accordingly, the instant petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby GRANTED.

The holding of abandonment is hereby VACATED and the Notice of Abandonment is WITHDRAWN.

This application is being directed to GAU 2871 for further either re-mailing of the non-final Office action wherein a new date of reply will be set OR processing of applicant’s reply to the non-final Office action that was submitted October 13, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions